Citation Nr: 1645566	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee 


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as coronary artery disease (CAD), to include as a result of asbestos exposure, herbicide exposure, or secondary to service-connected disability.

2.  Entitlement to service connection for a thyroid disorder diagnosed as hypothyroidism, to include as a result of asbestos exposure, herbicide exposure, or secondary to service-connected disability.

3.  Entitlement to an initial compensable rating for asbestos-related respiratory disability from December 17, 2008 to June 1, 2016, and in excess of 30 percent from June 1, 2016.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to July 1958, October 1958 to October 1960, and July 1964 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The August 2011 rating decision granted service connection for asbestos-related respiratory condition also claimed as reactive airway disease, pleural thickening and methacholine challenge and assigned a noncompensable rating effective December 17, 2008.

The Board last remanded the issues on appeal to the RO in June 2015.  In July 2016, the RO increased the disability rating for the service-connected lung disorder to 30 percent from June 1, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Heart and Thyroid Disorders 

As noted in the Board's June 2015 remand decision, the Veteran maintains that he has heart and thyroid disorders due to service, to include asbestos exposure in service.  Asbestos exposure has been conceded.  The Veteran submitted a private physician statement dated in April 2006 indicating CAD was at least as likely as not related to service, but the examiner gave no rationale for this opinion.  The Veteran underwent a VA examination in July 2009, and the examiner determined that neither the Veteran's CAD nor thyroid disorder was related to asbestos exposure in service, but the examiner also failed to provide an adequate rationale for the opinions rendered.  The RO obtained a VA opinion in October 2014 which only addressed whether the Veteran's heart disorders were related to his inservice pericardial cyst removal and did not provide rationale with regard to whether there was aggravation.  Thus, the Board remanded for an adequate medical opinion.  

In June 2016, VA medical opinions were obtained.  The thyroid opinion indicated that the Veteran was diagnosed with hypothyroidism approximately 35 years after service and that there is no recognized connection between asbestos exposure and hypothyroidism, which is an autoimmune condition.  Therefore, the examiner concluded that hypothyroidism was less likely than not related to service.  There was no secondary service connection opinion.  The heart opinion indicated that the Veteran's CAD was diagnosed many years after service and there is no evidence that CAD is secondary to or related asbestos caused disease.  However, the examiner indicated that the Veteran should investigate the possibility that he may be deemed as having been Agent Orange exposed.  This report also did not include a secondary service connection opinion.  

In light of the foregoing, the Board finds that the new theory of entitlement to service connection on a presumptive basis (due to herbicide exposure) should be addressed.  The RO should determine if the Veteran's service aboard the USS Intrepid in the waters outside of Vietnam included exposure to herbicides since that matter has not been adjudicated by the RO.  If the Veteran had such exposure, the RO should consider whether service connection is warranted for the claimed disorders on a presumptive basis for herbicide exposure.

In addition, the Board finds that it would be useful for addendum medical opinions to be obtained in order to adequately address all of the Veteran's contentions, as indicated below.

Rating for Asbestos Related Respiratory Disability

Medical records dating from 2008 to 2011 show treatment and findings of asbestos related calcified pleural plaques secondary to the Veteran's service; flattening of the diaphragm suggesting some COPD; mediastinal adenopathies with 1 cm RML nodule high uptake on PET, concern about possible malignant; asthma, well controlled; history of exposure to asbestos with pleural plaques; possible obstructive sleep apnea; multiple comorbidities including CAD, status post pacemaker and hypertension; aortic aneurysm; sinus disease with chronic sinusitis; and a large hiatal hernia with severe gastroesophageal reflux disorder (GERD); reactive airway disease with a positive methacholine challenge; and chronic rhinitis.

In August 2011, the Veteran was afforded a VA examination.  The examiner noted that the VA treatment records showed a diagnosis of asbestos and bilateral pleural plaque compatible with previous asbestos exposure as well as trace new bilateral pleural effusions.  It was noted that the Veteran used an inhaled bronchodilator (daily), inhaled anti-inflammatory (daily), and an oral bronchodilator (daily).  He did not use oral or parenteral steroids.  He did not use antibiotics or other immunosuppressives.  He also used Advair montelukast.  The examiner indicated that he was aware that the Veteran used home oxygen and was taking medication for respiratory problems, but his current PFTs did not indicate significant ventilatory respiratory disease.

Private records from 2014-2015 were obtained.  August 2014 x-rays showed chronic obstructive pulmonary disease (COPD), post-inflammation, pulmonary changes and bilateral basilar pleural adhesions.  There were no definite acute abnormalities demonstrated.  July 2015 private records reflected a diagnosis of interstitial lung disease duo asbestosis; calcified pleural plaques; and mild to moderate COPD.  July 2015 CT showed scattered calcified and non-calcified pleural plaques compatible with a history of asbestos exposure; interstitial scarring at the lung bases, stable from October 2013.  He was also diagnosed with emphysema and asbestosis.  

In June 2016, the Veteran was afforded a VA examination.  The diagnoses of emphysema and asbestosis were confirmed.  The Veteran did not have a respiratory condition requiring the use of oral or parenteral corticosteroid medications.  The Veteran's respiratory condition required the use of inhaled medications.  He used inhalational bronchodilator therapy on a daily basis predominantly for emphysema.  The Veteran's respiratory condition did not require the use of oral bronchodilators or antibiotics.  The Veteran required outpatient oxygen therapy for his respiratory condition, but not for more than 17 hours per day.  The examiner noted that the Veteran was diagnosed as having asbestosis by his attending physician in 2015.  A July 2015 CT showed scattered pleural plaques, some of which were calcified and were similar to appearance in October 2013, which was compatible with previous asbestos exposure.  There was interstitial scarring at the lung bases, stable from previous examination.  The examiner indicated that the Veteran was only capable of sedentary employment.  

The Veteran is rated based on asbestos-related lung disability.  Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease. 38 C.F.R. § 4.97, Diagnostic Code 6833.   38 C.F.R. § 4.97, 6825 to 6833.  The Board notes that the Veteran has been on oxygen for years, since at least 2011.  He has also been diagnosed with pulmonary hypertension and cardiorespiratory problems; however, there is no definitive opinion whether the oxygen is necessitated by service-connected lung disability or if the other disability limitations are also so related.  The criteria for rating the Veteran's disability contemplate the use of oxygen therapy as well cardiorespiratory impairment and pulmonary hypertension.  As such, the Board finds that another examination is necessary for an examiner to discern, if possible, what symptoms are due to asbestos-related lung disability and what symptoms are due to other lung/cardiac disabilities.  The Board notes that if the disabilities cannot be disassociated, all symptoms must be rated with the service-connected lung disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should conduct the appropriate development to ascertain whether the Veteran's service aboard the USS Intrepid in the waters outside of Vietnam exposed the Veteran to herbicides.  

2.  Obtain VA medical addenda.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current heart and thyroid disorders are proximately due to, or the result of, the service-connected pericardial cyst, including the right resection surgery for that cyst.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current heart and thyroid disorders have been permanently aggravated by the Veteran's service-connected pericardial cyst, including the right resection surgery for that cyst.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected asbestos related respiratory disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.  

The examiner should address what symptoms are due to asbestos-related lung disability and what symptoms are due to other nonservice-connected lung/cardiac disabilities to include the necessity of oxygen therapy, cardiorespiratory limitation, and pulmonary hypertension and/or any other impairment shown.  

4.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

5.  Readjudicate the claims on appeal in light of all of the evidence of record, including the matter of whether service connection is warranted for the claimed heart and thyroid disorders as being presumptively due to herbicide exposure.  With regard to a higher rating for asbestos-related lung disorder, if the lung disabilities shown on examination cannot be disassociated, all symptoms must be rated with the service-connected lung disability and all associated symptomatology appropriately rated.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

